FILED
                           NOT FOR PUBLICATION                                AUG 26 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SADIE MARIE FORD,                                No. 10-71441

             Petitioner,                         NUCA-1

  v.                                             MEMORANDUM*

NATIONAL CREDIT UNION
ADMINISTRATION,

             Respondent.


                             On Petition for Review of
                    National Credit Union Administration Order

                       Argued and Submitted June 16, 2011
                            San Francisco, California

Before: BYBEE and MURGUIA, Circuit Judges, and EZRA, District Judge.**

       Petitioner Sadie Marie Ford (“Ford”), as estate representative of Clydel

Perry (“Perry”), appeals the National Credit Union Administration Board’s

(“NCUA Board”) denial of her claim. Ford argues on appeal that the NCUA Board


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David Alan Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
erred in determining that Joyce Jeter (“Jeter”) was entitled to withdraw

$177,662.12 from Cal State 9 Credit Union (“Cal State 9”), a federally insured,

state-chartered credit union located in Concord, California. We have jurisdiction

under 12 U.S.C. § 1787(b)(7)(A), and we affirm.

      The NCUA Board’s determinations are reviewed under the Administrative

Procedure Act, 5 U.S.C. §§ 701–706, and are upheld unless found to be “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5

U.S.C. § 706(2)(A). This standard of review is “highly deferential, presuming the

agency action to be valid and affirming the agency action if a reasonable basis

exists for its decision.” Nw. Ecosystem Alliance v. U.S. Fish & Wildlife Serv., 475

F.3d 1136, 1140 (9th Cir. 2007) (citation and internal quotation marks omitted);

see also Cal. Wilderness Coal. v. U.S. Dep’t of Energy, 631 F.3d 1072, 1084 (9th

Cir. 2011) (stating that courts are not empowered to substitute their judgment for

that of the agency).

      The NCUA Board’s determination is amply supported by applicable law.

California law provides that “[a] bank ‘is authorized to honor withdrawals from an

account on the signatures authorized by the signature card, which serves as a

contract between the depositor and the bank for the handling of the account.’”

LaMonte v. Sanwa Bank Cal., 52 Cal. Rptr. 2d 861, 868 (Ct. App. 1996) (quoting


                                         2
Blackmon v. Hale, 83 Cal. Rptr. 194, 198 (1970)); see also Lee v. Yang, 3 Cal.

Rptr. 3d 819, 825 (Ct. App. 2003); Beizer v. Fin. Sav. & Loan Ass’n, 218 Cal. Rptr.

143, 145–47 (Ct. App. 1985) (concluding that because the signature card of the

account in question stated that any of the three joint owners could make

withdrawals, the bank was not liable to one joint owner for paying the entire

proceeds of the account to another joint owner).

      Here, the Membership Agreement reflects that Perry is the primary owner of

the Cal State 9 account and that Jeter and Ford are joint owners, and it expressly

permits any owner to withdraw “any amount” from the account. Although Jeter

purported to withdraw the funds as Perry’s guardian, irrespective of whether the

guardianship papers were valid, Jeter as joint owner, was entitled to the funds in

the Cal State 9 account. Cal State 9 therefore had an independent reason for

issuing the check to Jeter.

      Moreover, the NCUA Board’s conclusion that Jeter was still a joint owner

when she withdrew the funds is supported by substantial evidence. The

Membership Agreement required an addendum to change the account owners. No

such addendum was in the record, and none of the other materials included in the

record demonstrate that Jeter was no longer a joint owner of the Cal State 9

account when she made the withdrawal.


                                          3
      Accordingly, we conclude that the NCUA Board did not act arbitrarily or

capriciously when it denied Ford’s claim for $177,662.12. This determination

resolves all of Ford’s claims and renders Ford’s remaining arguments—that her

claim should have been treated as an insurance claim, that Jeter breached a

fiduciary duty or lacked power of attorney, and that Jeter was not Perry’s guardian

at the time of withdrawal—irrelevant. The NCUA Board’s order denying Ford’s

claims is AFFIRMED.




                                         4